Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 1 TO THE
CREDIT AGREEMENT

Dated as of February 7, 2007

AMENDMENT NO. 1 TO THE CREDIT AGREEMENT (this “Amendment”) among WII COMPONENTS,
INC., a Delaware corporation (the “Borrower”), the Lenders party thereto and
CREDIT SUISSE, acting through one or more of its branches, or any Affiliate
thereof (collectively, “Credit Suisse”), as Administrative Agent, Swing Line
Lender, an L/C Issuer and Collateral Agent.

PRELIMINARY STATEMENTS:

(1)           WII Merger Corporation and Credit Suisse entered into a Credit
Agreement dated as of January 9, 2007 (as amended, supplemented or otherwise
modified through the date hereof, the “Credit Agreement”).  Capitalized terms
not otherwise defined in this Amendment have the same meanings as specified in
the Credit Agreement.

(2)           Pursuant to the Merger and the Assumption Agreement, the Borrower
assumed all of the obligations of WII Merger Corporation under the Loan
Documents.

(3)           The Borrower has requested that the Required Lenders agree to
amend certain provisions of the Credit Agreement as described herein.

(3)           The Required Lenders have agreed, subject to the terms and
conditions stated below, to amend the Credit Agreement as hereinafter set forth.


SECTION 1.           AMENDMENTS TO CREDIT AGREEMENT.  THE CREDIT AGREEMENT IS,
EFFECTIVE AS OF THE DATE HEREOF AND SUBJECT TO THE SATISFACTION OF THE
CONDITIONS PRECEDENT SET FORTH IN SECTION 2, HEREBY AMENDED AS FOLLOWS:


(A)           CLAUSE (I) OF THE DEFINITION OF “APPLICABLE MARGIN” IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:

“(i) the Borrower has not obtained Corporate Ratings from Moody’s and S&P within
30 days after written request by the Administrative Agent or”


(B)           SECTION 6.18 IS HEREBY AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


“CORPORATE RATINGS AND DEBT RATINGS.  USE COMMERCIALLY REASONABLE EFFORTS TO
OBTAIN WITHIN 30 DAYS AFTER WRITTEN REQUEST BY THE ADMINISTRATIVE AGENT AND
THEREAFTER USE COMMERCIALLY REASONABLE EFFORTS TO MAINTAIN IN EFFECT AT ALL
TIMES CORPORATE RATINGS AND DEBT RATINGS FROM EACH OF S&P AND MOODY’S.”


(C)           SECTION 6.19 IS HEREBY AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


“INTEREST RATE HEDGING.  PRIOR TO THE 120TH DAY AFTER THE CLOSING DATE, ENTER
INTO, AND THEREAFTER MAINTAIN AT ALL TIMES, SECURED HEDGE AGREEMENTS ON TERMS
SATISFACTORY TO THE ADMINISTRATIVE AGENT, COVERING A NOTIONAL AMOUNT OF NOT LESS
THAN THE AMOUNT, IF ANY, BY WHICH (A) 50% OF SUM OF ALL OUTSTANDING PRINCIPAL
AMOUNTS UNDER THE FIRST LIEN TERM


--------------------------------------------------------------------------------



LOANS, ANY TERM LOANS UNDER THE SECOND LIEN AGREEMENT, AND THE EXISTING NOTES
(AND IN EACH CASE, WITHOUT DUPLICATION, ANY REFINANCING, REFUNDING, OR OTHER
REPLACEMENT THEREOF) EXCEEDS (B) THE SUM OF ALL OUTSTANDING PRINCIPAL AMOUNTS
UNDER THE FIRST LIEN TERM LOANS, ANY TERM LOANS UNDER THE SECOND LIEN AGREEMENT,
AND THE EXISTING NOTES (AND IN EACH CASE, WITHOUT DUPLICATION, ANY REFINANCING,
REFUNDING, OR OTHER REPLACEMENT THEREOF) THAT BEAR INTEREST AT A FIXED RATE.”


SECTION 2.           CONDITIONS OF EFFECTIVENESS.  THIS AMENDMENT SHALL BECOME
EFFECTIVE AS OF THE DATE FIRST ABOVE WRITTEN WHEN, AND ONLY WHEN,


(A)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS OF THIS
AMENDMENT EXECUTED BY EACH LOAN PARTY AND THE REQUIRED LENDERS,


(B)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE SIGNED
BY A DULY AUTHORIZED OFFICER OF THE BORROWER STATING THAT: (X) THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE V OF THE CREDIT AGREEMENT
ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF SUCH
CERTIFICATE AS THOUGH MADE ON AND AS OF SUCH DATE OTHER THAN ANY SUCH
REPRESENTATIONS OR WARRANTIES THAT, BY THEIR TERMS, REFER TO A DATE OTHER THAN
THE DATE OF SUCH CERTIFICATE; AND (Y) NO EVENT HAS OCCURRED AND IS CONTINUING
THAT CONSTITUTES A DEFAULT, AND


(C)           ALL FEES AND EXPENSES OF THE ADMINISTRATIVE AGENT AND THE LENDERS
(INCLUDING ALL REASONABLE FEES AND EXPENSES OF COUNSEL TO THE ADMINISTRATIVE
AGENT), TO THE EXTENT INVOICED PRIOR TO THE DATE HEREOF, SHALL HAVE BEEN PAID.


SECTION 3.           CONFIRMATION OF REPRESENTATIONS AND WARRANTIES.  EACH OF
THE LOAN PARTIES HEREBY REPRESENTS AND WARRANTS, ON AND AS OF THE DATE HEREOF,
THAT THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE LOAN DOCUMENTS ARE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF, BEFORE AND
AFTER GIVING EFFECT TO THIS AMENDMENT, AS THOUGH MADE ON AND AS OF THE DATE
HEREOF, OTHER THAN ANY SUCH REPRESENTATIONS OR WARRANTIES THAT, BY THEIR TERMS,
REFER TO A SPECIFIC DATE.


SECTION 4.           AFFIRMATION OF GUARANTORS.  EACH GUARANTOR HEREBY CONSENTS
TO THE AMENDMENTS TO THE CREDIT AGREEMENT EFFECTED HEREBY, AND HEREBY CONFIRMS
AND AGREES THAT, NOTWITHSTANDING THE EFFECTIVENESS OF THIS AMENDMENT, THE
OBLIGATIONS OF SUCH GUARANTOR CONTAINED IN THE HOLDINGS GUARANTY OR THE
SUBSIDIARY GUARANTY (AS THE CASE MAY BE), OR IN ANY OTHER LOAN DOCUMENT TO WHICH
IT IS A PARTY ARE, AND SHALL REMAIN, IN FULL FORCE AND EFFECT AND ARE HEREBY
RATIFIED AND CONFIRMED IN ALL RESPECTS, EXCEPT AS SET FORTH IN SECTION 5(A)
BELOW.


SECTION 5.           REFERENCE TO AND EFFECT ON THE LOAN DOCUMENTS.  (A)  ON AND
AFTER THE EFFECTIVENESS OF THIS AMENDMENT, EACH REFERENCE IN THE CREDIT
AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”, “HEREOF” OR WORDS OF LIKE IMPORT
REFERRING TO THE CREDIT AGREEMENT, AND EACH REFERENCE IN EACH OF THE OTHER LOAN
DOCUMENTS TO “THE CREDIT AGREEMENT”, “THEREUNDER”, “THEREOF” OR WORDS OF LIKE
IMPORT REFERRING TO THE CREDIT AGREEMENT, SHALL MEAN AND BE A REFERENCE TO THE
CREDIT AGREEMENT, AS AMENDED BY THIS AMENDMENT.


(B)               THE CREDIT AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, AS
SPECIFICALLY AMENDED BY THIS AMENDMENT, ARE AND SHALL CONTINUE TO BE IN FULL
FORCE AND EFFECT AND ARE HEREBY IN ALL RESPECTS RATIFIED AND CONFIRMED.


(C)               THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT
SHALL NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, OPERATE AS A WAIVER OF ANY
RIGHT, POWER OR REMEDY OF ANY LENDER OR THE ADMINISTRATIVE AGENT UNDER THE
CREDIT AGREEMENT, NOR CONSTITUTE A WAIVER OF ANY PROVISION OF THE

2


--------------------------------------------------------------------------------



CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT.


SECTION 6.           COSTS, EXPENSES.  THE BORROWER AGREES TO PAY ON DEMAND ALL
COSTS AND EXPENSES OF THE ADMINISTRATIVE AGENT (INCLUDING, WITHOUT LIMITATION,
THE REASONABLE FEES AND EXPENSES OF COUNSEL FOR THE ADMINISTRATIVE AGENT) IN
CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY AND ADMINISTRATION,
MODIFICATION AND AMENDMENT OF THIS AMENDMENT AND THE OTHER INSTRUMENTS AND
DOCUMENTS TO BE DELIVERED HEREUNDER, IN ACCORDANCE WITH THE TERMS OF
SECTION 10.04 OF THE CREDIT AGREEMENT.


SECTION 7.           EXECUTION IN COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL
AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME
AGREEMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE TO THIS
AMENDMENT BY FACSIMILE SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART OF THIS AMENDMENT.


SECTION 8.           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[The remainder of this page intentionally left blank.]

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

WII COMPONENTS, INC., as Borrower

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------


 

WII HOLDING, INC.,

 

as Guarantor

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

WOODCRAFT INDUSTRIES, INC.,

 

as Guarantor

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BRENTWOOD ACQUISITION CORP.,

 

as Guarantor

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

PRIMEWOOD, INC.,

 

as Guarantor

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------


 

CREDIT SUISSE,

 

Cayman Islands Branch,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------


 

CREDIT SUISSE,

 

Cayman Islands Branch,

 

as Lender

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------